COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


UNINSURED EMPLOYER’S FUND
                                                                MEMORANDUM OPINION *
v.     Record No. 0700-05-2                                         PER CURIAM
                                                                    JULY 5, 2005
JOSEPH C. MENDES


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Judith Williams Jagdmann, Attorney General; John J. Beall, Jr.,
                 Senior Assistant Attorney General; Donald G. Powers, Senior
                 Assistant Attorney General, on briefs), for appellant.

                 (George L. Townsend; The Chandler Law Group, on brief), for
                 appellee.


       The Uninsured Employer’s Fund (“the Fund”) appeals a decision of the Workers’

Compensation Commission finding that Joseph C. Mendes proved he (1) cured his previous

unjustified refusal of vocational rehabilitation services; (2) made reasonable, appropriate, and

adequate efforts to market his residual work capacity by March 1, 2004; and (3) was entitled to

an award of temporary total disability benefits beginning March 1, 2004 and continuing. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the commission in its final opinion, see Mendes v. Phillip Chan t/a Yuan Ho Carry Out,

VWC File No. 191-42-35 (Feb. 14, 2005), and in its order denying the Fund’s motion for

reconsideration, see Mendes v. Phillip Chan t/a Yuan Ho Carry Out, VWC File No. 191-42-35

(March 4, 2005). We dispense with oral argument and summarily affirm because the facts and




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                            -2-